Exhibit 10.55

Notice of Grant of Stock Options

Time Warner Cable Inc.

7910 Crescent Executive Drive

Charlotte, NC 28217

I, <Participant Name>, am the Participant.

Participant has been granted non-qualified options (the “Stock Options”) to buy
common stock of Time Warner Cable Inc. (the “Company”) as follows:

Date of Grant:                    <Grant Date>

Purchase Price Per Share:  $<Grant Price>

Total Number of Shares:   <Shares Granted>

Grant Expiration Date:      <Expiration Date>

The Company and I agree that these Stock Options are granted under and governed
by the terms and conditions of the Time Warner Cable Inc. 2011 Stock Incentive
Plan, as amended from time to time (the “Plan”), this Notice and the Time Warner
Cable Inc. Non-Qualified Stock Option Agreement (the “Agreement”), all of which
are incorporated by reference into and made a part of this Notice, and which I
can access and review through the Fidelity website at
www.netbenefits.fidelity.com. I am also advised to refer to the prospectus that
contains a description of the Plan (the “Prospectus”), which also may be
accessed through the Fidelity website.

I hereby consent to receive the Plan, the Agreement and the Prospectus, and
other communications related to the Plan, electronically via the Fidelity
website, and I agree that I have had an opportunity to review these records.

I understand that my Stock Options shall become vested and exercisable only in
accordance with the following vesting schedule, subject to the Plan and
Agreement terms.

Vesting Schedule: 25% upon each of the first four anniversaries of the date of
the grant.

I understand that the vesting of my Stock Options will cease in certain
circumstances, including but not limited to, termination of my employment, as
provided in the Plan and Agreement.

I understand that my Stock Options grant is conditioned upon my acceptance of
the terms of the grant as set forth in this Notice and the Agreement. I further
understand that I must accept the terms of my Stock Options grant as provided
below on or before the date that I exercise my Stock Options.

I understand that if I accept my Stock Options grant on a timely basis there is
a limited time period, if any, to exercise my vested and exercisable Stock
Options following a termination of employment, and that if vested and
exercisable Stock Options are not exercised within the prescribed time period in
the Agreement, they will be canceled and cannot be exercised, as provided in the
Plan and Agreement.



--------------------------------------------------------------------------------

I understand that my unvested Stock Options will be canceled upon a termination
of employment and cannot ever be exercised, except as otherwise provided in the
Plan and Agreement.

I understand that, in order to manage and administer my Stock Options, the
Company will process, use and transfer certain personal information about me, as
detailed and described in Section 14 of the Agreement, which is incorporated by
reference into and made part of this Notice.

I further agree that I have read and will comply with the Company’s Securities
Trading Policy (also accessible on the Fidelity website), which I understand may
be updated from time to time.

I understand that I may be entitled now and from time to time to receive certain
other documents, including the Company’s annual report to stockholders and proxy
statements (which become available each year approximately three months after
the Company’s fiscal year end), and I hereby consent to receive such documents
electronically on the internet or as the Company directs.

By signing below, I am indicating my agreement with each provision of this
Notice and the Agreement, which is part of this Notice.

Click on the “I Accept” button to show your intent to sign this Notice of Grant
of Stock Options.

 

2



--------------------------------------------------------------------------------

Time Warner Cable Inc. 2011 Stock Incentive Plan

Non-Qualified Stock Option Agreement,

For Use After 6/30/2011

Time Warner Cable Inc.

Non-Qualified Stock Option Agreement

General Terms and Conditions

WHEREAS, Time Warner Cable Inc. (the “Company”) has adopted the Plan (as defined
below), the terms of which are hereby incorporated by reference and made a part
of this Non-Qualified Stock Option Agreement (the “Agreement”); and

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant the Option provided for herein to the
Participant (as defined below) pursuant to the Plan and the terms set forth
herein.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

1. Definitions. Whenever the following terms are used in this Agreement, they
shall have the meanings set forth below. Capitalized terms not otherwise defined
herein shall have the same meanings as in the Plan.

(a) “Cause” means “Cause” as defined in an employment, consulting, advisory or
similar agreement between the Company or any of its Affiliates and the
Participant or, if not defined therein or if there is no such agreement, “Cause”
means the Participant’s (i) conviction (treating a nolo contendere plea as a
conviction) of a felony, whether or not any right to appeal has been or may be
exercised, other than as a result of a moving violation or a Limited Vicarious
Liability (as defined below), (ii) willful failure or refusal without proper
cause to perform such Participant’s material duties with the Company (other than
any such failure resulting from the Participant’s total or partial incapacity
due to physical or mental impairment), (iii) willful misappropriation,
embezzlement, fraud or any reckless or willful destruction of Company property
having a significant adverse financial effect on the Company or a significant
adverse effect on the Company’s reputation, (iv) willful and material breach of
any statutory or common law duty of loyalty to the Company having a significant
adverse financial effect on the Company or a significant adverse effect on the
Company’s reputation, (v) material and willful breach of any restrictive
covenants to which Participant is subject, including non-competition,
non-solicitation, non-disparagement or confidentiality provisions, or
(vi) willful violation of any material Company policy, including the Company’s
Standards of Business Conduct having a significant adverse financial effect on
the Company or a significant adverse effect on the Company’s reputation. The
determination by the Company as to the existence of “Cause” will be conclusive
on the Participant.

 

3



--------------------------------------------------------------------------------

(b) “Disability” means “Disability” as defined in an employment, consulting,
advisory or similar agreement between the Company or any of its Affiliates and
the Participant or, if not defined therein or if there shall be no such
agreement, “disability” of the Participant shall have the meaning ascribed to
such term in the Company’s long-term disability plan or policy, as in effect
from time to time, to the extent that either such definition also constitutes
such Participant being considered “disabled” under Section 409A(a)(2)(C) of the
Code.

(c) “Expiration Date” means the expiration date set forth on the Notice (as
defined below).

(d) “Good Reason” means, following a Change in Control, the failure of the
Company to pay or cause to be paid the Participant’s base salary or annual bonus
when due; provided that, these events will constitute Good Reason only if the
Company fails to cure such event within thirty (30) days after receipt from the
Participant of written notice of the event which constitutes Good Reason;
provided further that, “Good Reason” will cease to exist for an event on the
sixtieth (60th) day following the later of its occurrence or the Participant’s
knowledge thereof, unless the Participant has given the Company written notice
of his or her termination of employment for Good Reason prior to such date.

(e) “Limited Vicarious Liability” means any liability which is based on acts of
the Company for which the Participant is responsible solely as a result of
Participant’s office(s) with the Company; provided that (i) the Participant is
not directly involved in such acts and either had no prior knowledge of such
actions or, upon obtaining such knowledge, promptly acted reasonably and in good
faith to attempt to prevent the acts causing such liability or (ii) after
consulting with the Company’s counsel, the Participant reasonably believed that
no law was being violated by such acts.

(f) “Notice” means the Notice of Grant of Stock Options, which has been provided
to the Participant separately and which accompanies and forms a part of this
Agreement.

(g) “Participant” means an individual to whom Options as set forth in the Notice
have been awarded pursuant to the Plan and shall have the same meaning as may be
assigned to the terms “Holder” or “Participant” in the Plan.

(h) “Performance” means the Participant’s failure to meet performance
expectations, as determined in the Company’s sole discretion, and consistent
with any performance determination under the TWC Severance Pay Plan, if
applicable.

(i) “Plan” means the Time Warner Cable Inc. 2011 Stock Incentive Plan, as such
plan may be amended, supplemented or modified from time to time.

(j) “Retirement” means a voluntary termination of employment by the Participant
following the attainment of (i) age 60 with ten (10) or more years of Service or
(ii) age 65 with five (5) or more years of Service; provided that, the terms of
any employment, consulting, advisory or similar agreement entered into by the
Participant and the Company or an Affiliate that provides a definition of
“Retirement” relating specifically to the vesting of outstanding equity awards
granted under the Plan shall supersede this definition.

 

4



--------------------------------------------------------------------------------

(k) “Service” means the period of time a Participant is engaged as an employee
or director (i) with the Company, (ii) with any Affiliate, or (iii) in respect
to any period of time prior to March 12, 2009 with Time Warner Inc. or any
affiliate thereof (“TWX”); provided that, if the Participant became an employee
or director of the Company or any Affiliate on or after March 12, 2009, any
period of time Participant was engaged by TWX shall not be counted for this
definition.

(l) “Vested Portion” means, at any time, the portion of an Option which has
become vested, as described in Section 3 of this Agreement.

2. Grant of Option. The Company hereby grants to the Participant the right and
option (the “Option”) to purchase, on the terms and conditions hereinafter set
forth, the number of Shares set forth on the Notice, subject to adjustment as
set forth in the Plan. The purchase price of the Shares subject to the Option
(the “Option Price”) shall be as set forth on the Notice. The Option is intended
to be a non-qualified stock option, and as such is not intended to be treated as
an option that complies with Section 422 of the Code.

3. Vesting of the Option.

(a) In General. Subject to (i) the terms of any employment, consulting, advisory
or similar agreement entered into by the Participant and the Company or an
Affiliate that provides for treatment of Options that is more favorable to the
Participant and (ii) Sections 3(b) and 3(c), the Option shall vest and become
exercisable at such times as are set forth in the Notice.

(b) Termination of Employment. Subject to Section 3(a)(i), if the Participant’s
employment with the Company and its Affiliate terminates for any reason
(including, unless otherwise determined by the Committee, a Participant’s change
in status from an employee to a non-employee (other than director of the Company
or any Affiliate)), except as provided for in Section 3(c) below, the Option, to
the extent not then vested, shall be immediately canceled by the Company without
consideration; provided, however, that if the Participant’s employment
terminates due to death, Disability or Retirement, the unvested portion of the
Option, to the extent not previously canceled or forfeited, shall immediately
become vested and exercisable. The Vested Portion of the Option shall remain
exercisable for the period set forth in Section 4(a) of this Agreement.

(c) Termination of Employment Following Change in Control. Subject to
Section 3(a)(i), if the Participant’s employment with the Company or its
Affiliate is terminated by the Company or its Affiliates without Cause, or by
the Participant for Good Reason, or by the Company or its Affiliates for Cause
pursuant to Sections 1(a)(ii) or 1(a)(vi), within 12 months after a Change in
Control, the unvested portion of the Option, to the extent not previously
canceled or forfeited, shall immediately become vested and exercisable upon the
termination of the Participant’s employment. The Vested Portion of the Option
shall remain exercisable for the period set forth in Section 4(a) of this
Agreement.

 

5



--------------------------------------------------------------------------------

(d) Leave of Absence. For purposes of this Section 3 and this Agreement only, a
temporary leave of absence shall not constitute a termination of employment or a
failure to be continuously employed by the Company or any Affiliate regardless
of the Participant’s payroll status during such leave of absence if such leave
of absence is approved in writing by the Company or any Affiliate subject to the
other terms and conditions of the Agreement and the Plan. Notice of any such
approved leave of absence should be sent to the Company, but such notice shall
not be required for the leave of absence to be considered approved.

4. Exercise of Option.

(a) Period of Exercise. The Participant may exercise all or any part of the
Vested Portion of the Option at any time prior to the Expiration Date.
Notwithstanding the foregoing, and subject to the provisions of the Plan and
this Agreement, and the terms of any employment, consulting, advisory or similar
agreement entered into by the Participant and the Company or an Affiliate that
provides for treatment of Options that is more favorable to the Participant than
clauses (i)—(vii) of this Section 4(a), if the Participant’s employment
terminates prior to the Expiration Date, the Vested Portion of the Option shall
remain exercisable for the period set forth below. If the last day on which the
Option may be exercised, whether the Expiration Date or due to a termination of
the Participant’s employment prior to the Expiration Date, is a Saturday, Sunday
or other day that is not a trading day on the New York Stock Exchange (the
“NYSE”) or, if the Company’s Shares are not then listed on the NYSE, such other
stock exchange or trading system that is the primary exchange on which the
Company’s Shares are then traded, then the last day on which the Option may be
exercised shall be the preceding trading day on the NYSE or such other stock
exchange or trading system.

i. Death or Disability. If the Participant’s employment with the Company or its
Affiliates terminates due to the Participant’s death or Disability, the
Participant (or his or her representative) may exercise the Vested Portion of
the Option for a period ending on the earlier of (A) twelve (12) months
following the date of such employment termination and (B) the Expiration Date;

ii. Retirement. If the Participant’s employment with the Company or its
Affiliates terminates due to the Participant’s Retirement, the Participant may
exercise the Vested Portion of the Option for a period ending on the earlier of
(A) sixty (60) months following the date of such termination and (B) the
Expiration Date; provided, that, if the Company or its Affiliates has given the
Participant notice that the Participant’s employment is being terminated for
Cause prior to the Participant’s election to terminate due to the Participant’s
Retirement, then the provisions of Section 4(a)(v) shall control, provided
further that, if the Company or its Affiliates has given the Participant notice
that the Participant’s employment is being terminated for Performance prior to
the Participant’s election to terminate due to the Participant’s Retirement,
then the provisions of Section 4(a)(iii) shall control;

 

6



--------------------------------------------------------------------------------

iii. Involuntary Termination for Performance; Voluntary Termination. Subject to
the provision of Section 4(a)(vi), if the Participant’s employment with the
Company or its Affiliates is terminated by the Company or its Affiliates without
Cause, for Performance, or the Participant voluntarily terminates employment at
any time, the Participant may exercise the Vested Portion of the Option for a
period ending on the earlier of (A) three months following the date of such
employment termination and (B) the Expiration Date; provided that, if the
Company or its Affiliates has given the Participant notice that the
Participant’s employment is being terminated for Cause prior to the
Participant’s election to voluntarily terminate employment, then the provisions
of Section 4(a)(v) shall control;

iv. Involuntary Termination other than for Cause or for Performance. Subject to
the provision of Section 4(a)(vi), if the Participant’s employment with the
Company or its Affiliates is terminated by the Company for any reason other than
by the Company or its Affiliates for Cause, Performance, or due to the
Participant’s death or Disability, the Participant may exercise the Vested
Portion of the Option for a period ending on the earlier of (A) twelve
(12) months following the date of such employment termination and (B) the
Expiration Date, provided that, if such employment termination occurs at a time
when the Participant is eligible for Retirement, then the provisions of
Section 4(a)(ii) shall control;

v. Involuntary Termination by the Company for Cause. If the Participant’s
employment with the Company or its Affiliates is terminated by the Company or
its Affiliates for Cause pursuant to Sections 1(a)(ii) or 1(a)(vi), the
Participant may exercise the Vested Portion of the Option for a period ending on
the earlier of (A) one month following the date of such termination and (B) the
Expiration Date. If the Participant is terminated by the Company or its
Affiliates for Cause pursuant Sections 1(a)(i), 1(a)(iii), 1(a)(iv) or 1(a)(v),
the Vested Portion of the Option shall immediately terminate in full and cease
to be exercisable;

vi. After a Change in Control. If the Participant’s employment with the Company
or its Affiliates is terminated by the Company or its Affiliates without Cause
(whether or not due to Participant’s Performance) or by the Participant for Good
Reason, or by the Company or its Affiliates for Cause pursuant to Sections
1(a)(ii) or 1(a)(vi), within 12 months after a Change in Control, the
Participant may exercise the Option for a period ending on the earlier of (A) 12
months following the date of such termination and (B) the Expiration Date,
provided that, if such employment termination occurs at a time when the
Participant is eligible for Retirement, then the provisions of Section 4(a)(ii)
shall control; and

vii. Disposition of Affiliate. If the Affiliate with which the Participant has a
service relationship ceases to be an Affiliate due to a transfer, sale or other
disposition (“Disposition”) by the Company or an Affiliate, the Option, to the
extent not then vested, shall be immediately canceled by the Company without
consideration and the Participant may exercise the Vested Portion of the Option
for a period ending on the earlier of (A) twelve (12) months following the date
of such Disposition and (B) the Expiration Date, provided that, if the
Disposition occurs at a time when the Participant is eligible for Retirement,
then the provisions of Section 4(a)(ii) shall control.

 

7



--------------------------------------------------------------------------------

(b) Method of Exercise.

i. Subject to Section 4(a) of this Agreement, the Vested Portion of an Option
may be exercised by delivering to the Company at its principal office written
notice of intent to so exercise; provided that the Option may be exercised with
respect to whole Shares only. Such notice shall specify the number of Shares for
which the Option is being exercised, shall be signed (whether or not in
electronic form) by the person exercising the Option and shall make provision
for the payment of the Option Price. Payment of the aggregate Option Price shall
be paid to the Company in cash or its equivalent (e.g., a check) or, in the sole
discretion of the Committee and subject to such limitations, holding periods,
and other restrictions as the Committee may establish, (A) in Shares having a
Fair Market Value equal to the aggregate Option Price for the Shares being
purchased; (B) if there is a public market for the Shares at such time,
(x) through the delivery of irrevocable instructions to a broker to sell Shares
obtained upon the exercise of the Option and to deliver promptly to the Company
an amount out of the proceeds of such sale or (y) using a net share settlement
procedure or through the withholding of Shares subject to the Option, in each
case, with a value equal to the aggregate Option Price for the Shares purchased;
(C) any other form of consideration approved by the Committee and permitted by
applicable law; and (D) any combination of the foregoing. No Participant shall
have any rights to dividends or other rights of a stockholder with respect to
the Shares subject to the Option until the issuance of the Shares.

ii. Notwithstanding any other provision of the Plan or this Agreement to the
contrary, absent an available exemption to registration or qualification, the
Option may not be exercised prior to the completion of any registration or
qualification of the Option or the Shares under applicable state and federal
securities or other laws, or under any ruling or regulation of any governmental
body or national securities exchange that the Committee shall in its sole
reasonable discretion determine to be necessary or advisable.

iii. Upon the Company’s determination that the Option has been validly exercised
as to any of the Shares, the Company shall issue certificates, or such other
evidence of ownership as requested by the Participant, in the Participant’s name
for such Shares. However, the Company shall not be liable to the Participant for
damages relating to any delays in issuing the certificates to the Participant,
any loss by the Participant of the certificates, or any mistakes or errors in
the issuance of the certificates or in the certificates themselves.

iv. In the event of the Participant’s death, the Vested Portion of an Option
shall remain vested and exercisable by the Participant’s executor or
administrator, or the person or persons to whom the Participant’s rights under
this Agreement shall pass by will or by the laws of descent and distribution as
the case may be, to the extent set forth in Section 4(a) of this Agreement. Any
heir or legatee of the Participant shall take rights herein granted subject to
the terms and conditions hereof.

 

8



--------------------------------------------------------------------------------

5. Right of Company to Terminate Employment. Nothing contained in the Plan or
this Agreement shall confer on any Participant any right to continue in the
employ of the Company or any of its Affiliates, and the Company and any such
Affiliate shall have the right to terminate the employment of the Participant at
any such time, with or without notice, for any lawful reason or no reason,
notwithstanding the fact that some or all of the Options covered by this
Agreement may be forfeited as a result of such termination of employment. The
granting of the Option under this Agreement shall not confer on the Participant
any right to any future Awards under the Plan.

6. Option Repayment Obligation.

(a) In the event of the termination of the Participant’s employment for Cause as
a result of a Cause event specified in Sections 1(a)(i), 1(a)(iii), 1(a)(iv), or
1(a)(v) above (each a “Covered Cause Event”), any Options exercised by the
Participant within the three-year period prior to the Participant’s termination
of employment (the “Forfeiture Period”), shall be subject to repayment to the
Company in an amount equal to the total amount of Award Gain (as defined below)
realized by the Participant upon each exercise of Options during the Forfeiture
Period.

(b) In the event the Participant’s employment is terminated for any reason other
than Cause, and it is determined by the Company within twelve (12) months of
such termination of employment that the Participant engaged in acts or omissions
during the Participant’s three prior years of employment that would have
resulted in Participant’s termination by the Company for a Covered Cause Event,
any Options exercised by the Participant in the threeyear period prior to the
Participant’s employment termination and the post-termination exercise period,
shall be subject to repayment to the Company in an amount equal to the total
amount of Award Gain realized by the Participant upon each exercise of such
Options and any unexercised Options held by the Participant shall be immediately
forfeited.

(c) “Award Gain” shall mean the product of (i) the Fair Market Value per share
of stock at the date of such Option exercise (without regard to any subsequent
change in the market price of such share of stock) minus the exercise price
times (ii) the number of shares as to which the Options were exercised at that
date.

(d) Repayments pursuant to Sections 6(a) or 6(b) shall be made by certified
check within sixty (60) days after written demand is made therefor by the
Company. Notwithstanding the foregoing, the Participant may satisfy the
repayment obligations with respect to amounts owed pursuant to Section 6 by
returning to the Company the Shares acquired upon exercise of such Options,
provided that the Participant demonstrates to the Company’s satisfaction that
such Shares were continuously owned by the Participant since the date of
exercise.

 

9



--------------------------------------------------------------------------------

(e) Notwithstanding any of the foregoing, the Company’s Board of Directors (the
“Board”) or committee to whom the Board has delegated such matters shall retain
sole discretion regarding whether to seek the remedies set forth in Sections
6(a) and 6(b). The repayment obligations of Section 6 shall not apply unless the
Company gives the Participant written notice of the Company’s exercise of its
rights under Section 6 within ninety (90) days of a senior officer of the
Company becoming aware of the conduct giving rise to the Covered Cause Event;
and if the Company fails to do so such conduct shall no longer provide a basis
for any repayment obligation pursuant to this Section 6.

(f) If the terms of any employment, consulting, advisory or similar agreement
entered into by the Participant and the Company or any Affiliate provides for
compensation forfeiture provisions triggered by a “Covered Cause Event” (as
defined in the employment or similar agreement), then such provisions shall
supersede the provisions of this Section 6 during the term of the employment or
similar agreement.

7. Violation of Restrictive Covenant. If the Participant is or becomes subject
to a restrictive covenant (including, without limitation, a restrictive covenant
regarding non-competition, non-solicitation, or confidentiality) under the terms
of any employment, consulting, advisory or similar agreement entered into by the
Participant and the Company or any Affiliate or under a severance plan or other
benefit plan of the Company or any Affiliate, and the Participant violates the
terms of such restrictive covenant after the Participant’s termination of
employment, then the Option shall be immediately forfeited and cancelled,
regardless of whether the Option is vested. The Option grant is made in
consideration of the application of the current or future restrictive covenants
to the Option. Forfeiture and cancellation of the Option pursuant to this
Section is in addition to any other consequences of a violation of a restrictive
covenant under an applicable agreement or benefit plan, and shall not in any way
diminish or otherwise impact the remedies available under any such agreement or
benefit plan. Upon any judicial determination that this Section is unenforceable
in whole or in part, this Section shall be deemed to be modified so as to be
enforceable and to effect the original intent of the parties as closely as
possible.

8. IRC §§ 280G and 4999. Notwithstanding anything to the contrary contained in
this Agreement, to the extent that the vesting of any Option granted to the
Participant pursuant to this Agreement (a) constitutes a “parachute payment”
within the meaning of Section 280G of the Code and (b) but for this Section,
would be subject to the excise tax imposed by Section 4999 of the Code, then
such Options shall vest either (i) in full or (ii) in such lesser amount which
would result in no portion of such Option being subject to excise tax under
Section 4999 of the Code; whichever of the foregoing amounts, taking into
account the applicable federal, state and local income or excise taxes
(including the excise tax imposed by Section 4999), results in the Participant’s
receipt on an after-tax basis, of the greatest amount of total compensation,
notwithstanding that all or some portion of the Options may be taxable under
Section 4999 of the Code.

 

10



--------------------------------------------------------------------------------

(a) Calculation. Any calculation required under this Section shall be made in
writing by an independent public accountant, or other appropriate internal or
external resource, selected by the Company, whose determination shall be
conclusive and binding upon the Participant and the Company for all purposes.
The Company shall bear the costs of performing the calculations contemplated by
this Section, as well as any reasonable legal or accountant expenses, or any
additional taxes, that the Participant may incur as a result of any calculation
errors made in connection with the Code Section 4999 excise tax determination
contemplated by this Section.

(b) Order of 280G Option Vesting Reduction. Unless provided otherwise in the
Participant’s employment agreement with the Company, the reduction of Option
vesting, if applicable, shall be effected in the following order, but only to
the extent that each item listed provides for a reduction to minimize
Section 280G consequences: (i) any cash parachute payments, (ii) any health and
welfare or similar benefits valued as parachute payments, (iii) acceleration of
vesting of any stock options for which the exercise price exceeds the then fair
market value of the underlying stock, in order of the option tranches with the
largest Section 280G parachute payment value, (iv) acceleration of vesting of
any equity award that is not a stock option, and (v) acceleration of vesting of
any stock options for which the exercise price is less than the fair market
value of the underlying stock in such manner as would net the Participant the
largest remaining spread value if the options were all exercised as of the Code
Section 280G event.

9. Legend on Certificates. The certificates (or other evidence of ownership)
representing the Shares purchased by exercise of an Option shall be subject to
such stop transfer orders and other restrictions as the Committee may deem
reasonably advisable under the Plan or the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which such Shares are listed, any applicable federal or state laws and the
Company’s Articles of Incorporation and Bylaws, and the Committee may cause a
legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.

10. Transferability. Unless otherwise determined by the Committee, an Option may
not be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Participant otherwise than by will or by the laws of descent
and distribution, and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable
against the Company or any Affiliate.

11. Withholding. The Participant may be required to pay to the Company and,
unless the Participant elects to pay the Company separately in cash, the Company
shall have the right and is hereby authorized to withhold from any payment due
or transfer made under the Option or under the Plan or from any compensation or
other amount owing to a Participant the amount (in cash, Shares, other
securities, other Awards or other property) of any applicable withholding taxes
in respect of the Option, its exercise, or any payment or transfer under the
Option or under the Plan and to take such action as may be necessary in the
option of the Company to satisfy all obligations for the payment of such taxes.
Notwithstanding the foregoing, in the case of net share settlement pursuant to
Section 4(b)(i), any tax withholding made from the Option Shares shall not be in
excess of the minimum amount of tax required to be withheld by law; except as
may occur through administrative rounding to the nearest whole share.

 

11



--------------------------------------------------------------------------------

12. Securities Laws. Upon the acquisition of any Shares pursuant to the exercise
of an Option, the Participant will make or enter into such written
representations, warranties and agreements as the Committee may reasonably
request in order to comply with applicable securities laws or with this
Agreement.

13. Notices. Any notice which either party hereto may be required or permitted
to give the other shall be in writing and may be delivered personally or by
mail, postage prepaid, addressed to Time Warner Cable Inc., at 7910 Crescent
Executive Drive, Charlotte, NC 28217, attention Manager, Executive Compensation,
and to the Participant at his or her address, as it is shown on the records of
the Company or its Affiliate, or in either case to such other address as the
Company or the Participant, as the case may be, by notice to the other may
designate in writing from time to time. Any such notice shall be deemed
effective upon receipt thereof by the addressee.

14. Personal Data. The Company and its Affiliates may hold, collect, use,
process and transfer, in electronic or other form, certain personal information
about the Participant for the exclusive purpose of implementing, administering
and managing the Participant’s participation in the Plan. Participant
understands that the following personal information is required for the above
named purposes: his/her name, home address and telephone number, office address
(including department and employing entity) and telephone number, e-mail
address, citizenship, country of residence at the time of grant, work location
country, system employee ID, employee local ID, employment status (including
international status code), supervisor (if applicable), job code, title, salary,
bonus target and bonuses paid (if applicable), termination date and reason, tax
payer’s identification number, tax equalization code, US Green Card holder
status, contract type (single/dual/multi), any shares of stock or directorships
held in the Company, details of all stock option grants (including number of
grants, grant dates, exercise price, vesting type, vesting dates, expiration
dates, and any other information regarding options that have been granted,
canceled, vested, unvested, exercisable, exercised or outstanding) with respect
to the Participant, estimated tax withholding rate, brokerage account number (if
applicable), and brokerage fees (the “Data”). Participant understands that Data
may be collected from the Participant directly or, on Company’s request, from
any Affiliate. Participant understands that Data may be transferred to third
parties assisting the Company in the implementation, administration and
management of the Plan, including the brokers approved by the Company, the
broker selected by the Participant from among such Company-approved brokers (if
applicable), tax consultants and the Company’s software providers (the “Data
Recipients”). Participant understands that some of these Data Recipients may be
located outside the Participant’s country of residence, and that the Data
Recipient’s country may have different data privacy laws and protections than
the Participant’s country of residence. Participant understands that the Data
Recipients will receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing the

 

12



--------------------------------------------------------------------------------

Participant’s participation in the Plan, including any requisite transfer of
such Data as may be required for the administration of the Plan and/or the
subsequent holding of shares of common stock on the Participant’s behalf by a
broker or other third party with whom the Participant may elect to deposit any
shares of common stock acquired pursuant to the Plan. Participant understands
that Data will be held only as long as necessary to implement, administer and
manage the Participant’s participation in the Plan. Participant understands that
Data may also be made available to public authorities as required by law, e.g.,
to the U.S. government. Participant understands that the Participant may, at any
time, review Data and may provide updated Data or corrections to the Data by
written notice to the Company. Except to the extent the collection, use,
processing or transfer of Data is required by law, Participant may object to the
collection, use, processing or transfer of Data by contacting the Company in
writing. Participant understands that such objection may affect his/her ability
to participate in the Plan. Participant understands that he/she may contact the
Company’s stock plan administrator to obtain more information on the
consequences of such objection.

15. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflicts
of laws, and any and all disputes between the Participant and the Company
relating to the Option shall be brought only in a state or federal court of
competent jurisdiction sitting in Manhattan, New York, and the Participant and
the Company hereby irrevocably submit to the jurisdiction of any such court and
irrevocably agree that venue for any such action shall be only in any such
court.

16. Modifications And Amendments. The terms and provisions of this Agreement and
the Notice may be modified or amended as provided in the Plan.

17. Waivers And Consents. Except as provided in the Plan, the terms and
provisions of this Agreement and the Notice may be waived, or consent for the
departure therefrom granted, only by a written document executed by the party
entitled to the benefits of such terms or provisions. No such waiver or consent
shall be deemed to be or shall constitute a waiver or consent with respect to
any other terms or provisions of this Agreement or the Notice, whether or not
similar. Each such waiver or consent shall be effective only in the specific
instance and for the purpose for which it was given, and shall not constitute a
continuing waiver or consent.

18. Reformation; Severability. If any provision of this Agreement or the Notice
(including any provision of the Plan that is incorporated herein by reference)
shall hereafter be held to be invalid, unenforceable or illegal, in whole or in
part, in any jurisdiction under any circumstances for any reason, (i) such
provision shall be reformed to the minimum extent necessary to cause such
provision to be valid, enforceable and legal while preserving the intent of the
parties as expressed in, and the benefits of the parties provided by, this
Agreement, the Notice and the Plan or (ii) if such provision cannot be so
reformed, such provision shall be severed from this Agreement or the Notice and
an equitable adjustment shall be made to this Agreement or the Notice
(including, without limitation, addition of necessary further provisions) so as
to give effect to the intent as so expressed and the benefits so provided. Such
holding shall not affect or impair the validity, enforceability or legality of
such provision in any other jurisdiction or under any other circumstances.
Neither such holding nor such reformation nor severance shall affect the
legality, validity or enforceability of any other provision of this Agreement,
the Notice or the Plan.

 

13



--------------------------------------------------------------------------------

19. Entry into Force. By entering into this Agreement, the Participant agrees
and acknowledges that (i) the Participant has received and read a copy of the
Plan and (ii) the Option is granted pursuant to the Plan and is therefore
subject to all of the terms of the Plan.

20. Changes in Capitalization and Other Regulations. The Option shall be subject
to all of the terms and provisions as provided in this Agreement and in the
Plan, which are incorporated by reference herein and made a part hereof,
including, without limitation, the provisions of Section 12 of the Plan
(generally relating to adjustments to the number of Shares subject to the
Option, upon certain changes in capitalization and certain reorganizations and
other transactions).

21. Entire Agreement. Except as specifically stated herein, this Agreement,
together with the Notice and the Plan, embodies the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior oral or written agreements and understandings
relating to the subject matter hereof. No statement, representation, warranty,
covenant or agreement not expressly set forth in this Agreement or the Notice
shall affect or be used to interpret, change or restrict, the express terms and
provisions of this Agreement or the Notice; provided that, this Agreement and
the Notice shall be subject to and governed by the Plan, and in the event of any
inconsistency between the provisions of this Agreement or the Notice and the
provisions of the Plan, the provisions of the Plan shall govern.

 

14